Exhibit 10.9

2012-1 AMENDMENT

TO THE

STEELCASE INC.

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

(RESTATED EFFECTIVE AS OF JANUARY 1, 2009)

This 2012-1 Amendment to the STEELCASE INC. NON-EMPLOYEE DIRECTOR DEFERRED
COMPENSATION PLAN (the “Plan”) is adopted by Steelcase Inc. (the “Company”). The
amendment is effective as of February 25, 2012.

Pursuant to Section 7.8 of the Plan, the Company amends the Plan as follows:

A.

Article 2 is amended and replaced in its entirety with the following:

Article 2

Definitions

The following words and phrases, wherever capitalized, shall have the following
meanings, unless the context requires otherwise:

2.1 Administrative Committee

“Administrative Committee” means a committee consisting of the Company’s Chief
Executive Officer, Chief Financial Officer, Chief Administrative Officer and the
Assistant Secretary of the Company and/or any other individuals designated by
the Compensation Committee of the Company’s Board of Directors.

2.2 Beneficiary

“Beneficiary” means the individual, trust, or other entity designated by the
Participant to receive any amounts payable with respect to the Participant under
the Plan after the Participant’s death. A Participant may designate or change a
Beneficiary by filing a signed designation with the Administrative Committee on
a form approved by the Administrative Committee. A Participant’s will is not
effective for this purpose. If the Participant has not designated a Beneficiary
or none so designated survive, the Beneficiary will be the Participant’s
surviving Spouse, if any; otherwise the Participant’s children, including those
by adoption, dividing the distribution equally among the Participant’s children,
with the living issue of any deceased child taking their parent’s share by right
of representation; if none, the Participant’s parents, in equal shares; if none,
the Participant’s living brothers and sisters in equal shares; if none the
Participant’s estate, if under active administration, and if not, the
Participant’s heirs under the laws of Intestacy of the State of Michigan.
Notwithstanding the above, if the Participant designates the Participant’s
Spouse as a Beneficiary, and the Participant later divorces that Spouse, the
Participant’s designation of the Spouse as Beneficiary shall be null and void,
and the portion of the Participant’s benefits that would, but for this
provision, be payable to the Participant’s Spouse will be payable instead as
designated in the Participant’s designation of Beneficiary as if the Spouse had
predeceased the Participant.

 

1



--------------------------------------------------------------------------------

2.3 Deferral Account

“Deferral Account” means the bookkeeping account established by the
Administrative Committee with respect to the Participant pursuant to Article 5
for the purpose of recording the amount of the Director’s Fees being deferred
pursuant to this Plan and the amount of any earnings, profits, gains or losses
credited/debited thereto pursuant to Article 5.

2.4 Deferral Date

“Deferral Date” means the date the amount of deferred Director’s Fees otherwise
would have been paid to the Participant but for the Participant’s deferral of
the payment of such fees under Article 4.

2.5 Determination Period

“Determination Period” means the Calendar Year preceding the Calendar Year
during which an Employee has a Separation from Service.

2.6 Director’s Fees

“Director’s Fees” means any amount payable to a Participant for service as a
Non–Employee Director, including quarterly retainer fees and fees for meetings
of the Board of Directors or any Committee of the Board of Directors.

2.7 Election Period

“Election Period” means the period designated by the Administrative Committee
before each Plan Year during which elections under Article 4 must be made with
respect to that Plan Year. For a new Participant, the Election Period means the
first 30 days of participation in the Plan. For all other Participants, the
Election Period shall end no later than December 31 of the calendar year
preceding the first day of the Plan Year.

2.8 Key Employee

“Key Employee” means any Non–Employee Director who at any time during the
Determination Period was:

(a) An officer of the Company or a Related Employer whose annual Compensation
from the Company and all Related Employers is more than $145,000 (as adjusted
under Section 416(i)(l) of the Internal Revenue Code for Plan Years beginning
after December 31, 2007);

(b) A common law employee of the Company or a Related Employer having more than
a 5% ownership interest in the Company or a Related Employer; or

(c) A common law employee of the Company or a Related Employer having more than
a 1% ownership interest in the Company or a Related Employer and whose annual
Compensation from the Company and all Related Employers is more than $150,000.

The determination of who is a Key Employee shall be made in accordance with
Sections 409A and 416(i)(l) of the Internal Revenue Code and the applicable
regulations and guidance.

 

2



--------------------------------------------------------------------------------

2.9 Non–Employee Director

“Non–Employee Director” means any individual who serves as a member of the Board
of Directors of the Company and who is not an employee of the Company or any
Related Employer.

2.10 Participant

“Participant” means a Non–Employee Director of the Company who participates in
the Plan pursuant to Article 3.

2.11 Payment Date

“Payment Date” means the date payment of a Deferral Account is made pursuant to
Section 6.1.

2.12 Performance Deferral

“Performance Deferral” means the amount of a Participant’s quarterly retainer
fees deferred, if any, pursuant to Section 4.1. The Performance Deferral
includes the mandatory deferrals that were required under the Plan for periods
prior to September 1, 2003.

2.13 Plan Year

“Plan Year” means the fiscal year of the Company, as in effect from time to
time, or such other 12–month period as the Compensation Committee of the Board
of Directors of the Company shall establish.

2.14 Related Employer

“Related Employer” means:

(a) Any member of a controlled group of corporations in which the Company is a
member, as defined in Section 414(b) of the Internal Revenue Code; or

(b) Any other trade or business under common control of or with the Company, as
defined in Section 414(c) of the Internal Revenue Code.

2.15 Separation from Service

“Separation from Service” means a “separation from service” under Section 409A
of the Internal Revenue Code. Generally, this occurs if the Non–Employee
Director resigns from the Board of Directors of the Company, is not re–elected
to the Board of Directors of the Company or ceases being a member of the Board
of Directors of the Company for any other reason.

2.16 Spouse

“Spouse” means the husband or wife to whom a Participant is married on the date
benefit payments are scheduled to begin to the Participant. The legal existence
of the spousal relationship shall be governed by the law of Michigan.

2.17 Valuation Date

“Valuation Date” means the last day of the Plan Year, or such other dates as may
be designated by the Administrative Committee.

 

3



--------------------------------------------------------------------------------

B.

Article 6 is amended and replaced in its entirety with the following:

Article 6

Payments

6.1 Timing

The Participant’s Deferral Account shall be paid or begin to be paid to the
Participant, or to his or her Beneficiary in the event of the Participant’s
death, during the first 90 days of the fiscal year of the Company (as in effect
on the date hereof) following the fiscal year during which the Participant has a
Separation from Service. The amount to be paid shall be determined by the value
of the Participant’s Deferral Account as of the last day of that fiscal year. In
no event, however, will any payment be made to a Key Employee earlier than the
six–month anniversary of the date of the Participant’s Separation from Service,
unless the Participant dies prior to the end of the six–month period. The delay
of a payment as a result of the Key Employee rule will not delay the payment of
any future payment to which the Participant is entitled.

6.2 Form of Payment

The Participant may elect the period over which the balance in his or her
Deferral Account shall be paid by the Company to the Participant (or to his or
her Beneficiary, in the event of the Participant’s death) from among the
following:

(a) One lump sum, or

(b) Annual installment payments over five years, or

(c) Annual installment payments over ten years.

The Participant’s election with respect to Directors Fees in respect of any Plan
Year following February 24, 2012, must be made during the first applicable
Election Period during which the Non-Employee Director is a Participant. In the
event the Participant fails to timely elect the form of payment for his or her
Deferral Account, his or her Deferral Account balance shall be paid in one lump
sum. The benefit of a Participant who has elected an installment payment option
and dies after beginning to receive installment payments shall continue to be
paid to the Participant’s Beneficiary in such installments. The Participant may
designate a form of payment for death benefits to be paid in the event the
Participant dies before benefits to him or her begin that is different than the
election for the payments to be made during the Participant’s lifetime.

6.3 Payment Medium

The payments made by the Company with respect to the Participant’s Deferral
Account pursuant to Sections 6.1 and 6.2 above shall be made in cash (reduced by
applicable tax withholdings). Annual payments made in accordance with Sections
6.2(b) and 6.2(c) shall be in an amount equal to a percentage of the
Participant’s Deferral Account balance as of the Valuation Date on or
immediately preceding the Payment Date, determined by dividing that balance by
the remaining years of the payment term.

 

4



--------------------------------------------------------------------------------

C.

Article 7 is amended and replaced in its entirety with the following:

Article 7

Miscellaneous

7.1 No Trust

Nothing contained in this Plan and no action taken pursuant to the provisions
hereof shall create or deem to create a trust of any kind, or a fiduciary
relationship between the Company and the Participant, the Participant’s
Beneficiary or any other person. To the extent that any person acquires the
right to receive benefits from the Company under this Plan, such right shall be
no greater than the right of any other unsecured general creditor of the
Company, and such person shall have no claim on, or any beneficial interest in,
any assets of the Company. The Company may establish bookkeeping reserves or any
funding media, including grantor trusts, to cover its obligation to make the
payments contemplated under Article 6, but amounts designated in such
bookkeeping reserves or contained in such funding media as are established shall
remain solely those of the Company and shall be subject to the claims of the
creditors of the Company until actually paid to the Participant or to the
Participant’s Beneficiary. The provisions of this Plan do not operate as a
guarantee that sufficient assets will exist for the Company to pay any Plan
benefits.

7.2 Nonforfeitability

The Participant’s rights to any payments under this Plan shall at all times be
nonforfeitable.

7.3 Spendthrift Provision

Benefits, payments, proceeds, claims, rights or interest of the Participant or
the Participant’s Beneficiary to or under this Plan shall not be subject in any
manner to any claims, attachments or encumbrances due to the death, contracts,
liabilities, engagements or torts of the Participant or the Participant’s
Beneficiary, directly or indirectly, or be subject to any claim of any creditor
of the Participant or the Participant’s Beneficiary, through legal process or
otherwise; nor shall the Participant or the Participant’s Beneficiary be able or
permitted in any manner to transfer, encumber, pledge, anticipate, alienate,
sell, or assign any such benefits, payments, proceeds, claims, rights or
interest, contingent or otherwise.

7.4 Successors, Etc.

This Plan shall be binding upon and benefit the Company and its successors, and
the Participant and the Participant’s Beneficiary, their heirs and personal
representatives, all in accordance and subject to the terms of this Plan.

 

5



--------------------------------------------------------------------------------

7.5 Severability

Each provision of this Plan shall be independent of and separable from every
other provision of this Plan and should any provision of this Plan be deemed or
be declared to be contrary to or unenforceable under any law, whether
constitutional, statutory or otherwise, all of the remaining provisions of this
Plan shall remain in full force and effect.

7.6 Governing Law

This Plan shall be governed in all respects, whether as to validity,
construction, capacity, performance or otherwise, under the laws of the State of
Michigan, except to the extent superseded by federal law.

7.7 Number Construction

In all cases where they would so apply, words used in the singular shall be
construed to include the plural.

7.8 Amendment and Termination of Plan

The Compensation Committee of the Board of Directors may amend or terminate this
Plan at any time. The amendment or termination of the Plan shall not reduce
amounts already credited to the Participant’s Deferral Account. The Company may
pay the Participant the amount credited to the Participant’s Deferral Account at
any time after the Plan is terminated if the payment is permitted by
Section 409A of the Internal Revenue Code.

7.9 Interpretation and Implementation

The Administrative Committee shall have exclusive and final authority and sole
and absolute discretion with respect to (a) the interpretation and
implementation of the terms and provisions of this Plan, (b) exercising any of
its powers or duties under this Plan and (c) the adoption or amendment of such
procedures or practices as it deems necessary, helpful or appropriate, for
purposes of administering this Plan.

7.10 Administrative Committee

The Administrative Committee may delegate any of its powers, authorities or
responsibilities under the Plan to any other person or committee so designated
by it in writing. The Administrative Committee may employ the agents or advisors
it deems appropriate to fulfill its duties under the Plan. No member of the
Administrative Committee shall be personally liable to any person for any action
taken or omitted in connection with performing its duties under the Plan, unless
due to that member’s own willful misconduct, gross negligence, or lack of good
faith.

7.11 Claims and Appeals

In the event Participants or Beneficiaries believe they are entitled to a
payment from the Company that has not been made, they may submit a claim for
benefits to the Administrative Committee. Any denial of a claim shall be made by
the Administrative Committee in writing and shall specify the Plan provisions
upon which the denial is based and any additional information or documentation
which the Participant or Beneficiary would need to submit to perfect his or her
claim. The Participant or Beneficiary may appeal in writing to the

 

6



--------------------------------------------------------------------------------

Administrative Committee any denial of his or her claim within 90 days following
the denial, and shall include any additional information or documentation
helpful to support the claim. The Administrative Committee’s decision shall be
made in writing within a reasonable time period following receipt of the appeal
and shall be final and binding on the Participant, any Beneficiary and the
Company.

D.

In all other respects, the Plan remains unchanged.

IN WITNESS OF WHICH, the Company executes this 2012-1 Amendment to the Plan.

 

      STEELCASE INC. Dated:   January 12, 2012     By:   /s/ Nancy W. Hickey    
    Nancy W. Hickey       Its:   Senior Vice President         Chief
Administrative Officer

 

7